Filed 9/1/22 P. v. Mitchell CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                  B316165

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. VA020811)
         v.

JOYCE YVETTE MITCHELL,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, John A. Torribio, Judge. Reversed.

      Eric R. Larson, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant


                                                    1
Attorney General, Michael R. Johnsen and Theresa A. Patterson,
Deputy Attorneys General, for Plaintiff and Respondent.
                             ******
      The trial court denied the motion for resentencing filed by
Joyce Mitchell (defendant) under Penal Code1 section 1172.6
(former section 1170.95).2 We conclude the denial was improper
under our Supreme Court’s recent decision in People v. Strong
(2022) 13 Cal.5th 698 (Strong), and reverse.
        FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      A.     The underlying crime
      In July 1993, defendant spent a few days in Palm Springs
with two friends of hers, James Humdy (Humdy) and Lauren
Edwards (Edwards), and her five-year-old son. Defendant knew
that Humdy was a gang member who had committed violent acts
in the past and that Edwards was his protégé in the gang. While
in Palm Springs, the group slept on the floor of an apartment
rented by defendant’s aunt. The group had no money and
discussed, as a means of getting some cash, ordering a pizza and
robbing and carjacking the person who delivered it.
      Anxious to be rid of defendant and her friends, defendant’s
aunt arranged for one of her friends from work to give them a
ride back to Los Angeles in their truck. Unbeknownst to
defendant’s aunt or her friend, the group discussed robbing and

1     All further statutory references are to the Penal Code
unless otherwise indicated.

2     Effective June 30, 2022, section 1170.95 was renumbered
section 1172.6, with no change in text (Stats. 2022, ch. 58, § 10).
      For the sake of simplicity, we will refer to the section by its
new numbering only.


                                  2
carjacking the friend and her boyfriend, who was accompanying
them. Defendant owned a .22-caliber pistol.
       The friend and her boyfriend drove the group back to Los
Angeles in their truck. Soon after the group arrived back in
defendant’s neighborhood, Humdy directed the boyfriend—who
had been driving—to stop the truck. Humdy then hopped out of
the truck’s bed, pulled out the .22-caliber pistol and ordered the
boyfriend out of the truck’s cab. Humdy beat the boyfriend using
the plaster cast Humdy wore on his arm, and then shot him twice
in the head. When the friend emerged from the truck’s cab
screaming, she was shot once in the head and once in the back.
The boyfriend died instantly; the friend died a few hours later.
The group took the boyfriend’s wallet from his dead body, and
removed the jewelry and cash from the friend as she lay dying in
the middle of the street. Defendant slid into the driver’s seat of
the truck, and drove away from the scene of the shooting.
       Two days after the shootings, defendant was still driving
the stolen truck. Defendant confided in one of her friends that
defendant, Humdy and Edwards had planned to rob her aunt’s
friend and the boyfriend all along, but not to kill them, and that
all three were going to take the truck to the beach to wipe the
fingerprints from it and dispose of it. Humdy then threatened to
kill the confidante if she snitched. Humdy and defendant also
threatened to kill the defendant’s aunt, who had cooperated with
the police who were investigating the murders.
       The truck was later found in Marina Del Rey, slicked with
motor oil in an effort to obliterate fingerprints.
       B.    Prosecution, sentencing and appeal
       Defendant and Humdy were jointly charged with the
robbery and murders of the friend and boyfriend. Edwards, a



                                3
juvenile, was charged separately. At defendant’s separate trial,
the jury found her guilty of two counts of first degree murder
(§ 187, subd. (a)) and two counts of robbery. In regard to the
murders, the jury also found true two special circumstance
allegations: (1) that defendant committed multiple murders
(§ 190.2, subd. (a)(3)); and (2) that the murders were committed
during the commission of robberies, which required findings that
she was a “major participant” in the robberies and acted with
“reckless indifference to the value of human life” (§ 190.2, subd.
(a)(17)). Defendant was sentenced to life in prison without the
possibility of parole.
       In February 1997, this court affirmed defendant’s
conviction on direct appeal.
II.    Procedural Background
       In January 2019, defendant filed a petition for resentencing
pursuant to section 1172.6. In response, the trial court requested
briefing from the People. The People filed two oppositions to
defendant’s petition, the first on constitutional grounds and the
second on the merits, alleging that defendant was ineligible for
relief because she was a major participant in the underlying
felony of robbery and acted with reckless indifference to human
life.
       Defendant filed replies to the People’s opposition papers. A
1172.6 petition review hearing was held in June 2020. The court
issued an order to show cause and set the matter for a “hearing.”
       On September 2, 2020, the court held a hearing on
defendant’s petition. The prosecutor argued that (1) the jury’s
special circumstance findings that defendant committed multiple
murders and that the murders occurred during the commission of
the robberies rendered defendant ineligible for relief as a matter



                                 4
of law, and (2) the evidence at trial showed that substantial
evidence supporting the jury’s finding that defendant was a
major participant in the robberies and was recklessly indifferent
to the value of human life. Defendant argued that the prior
special circumstance was not binding.
       The trial court ruled that it “adopt[ed] the People’s
argument regarding the jury findings” and denied the petition.
       Defendant timely filed this appeal.
                            DISCUSSION
       Defendant argues that the trial court erred in denying her
section 1172.6 petition on the ground that the jury’s prior special
circumstance finding rendered her ineligible for relief under
section 1172.6. Because this argument turns on questions of
statutory construction and the application of law to undisputed
facts, our review is de novo. (People v. Blackburn (2015) 61
Cal.4th 1113, 1123; Martinez v. Brownco Construction Co. (2013)
56 Cal.4th 1014, 1018.)
       The People respond that defendant misreads the basis for
the trial court’s ruling, urging that the trial court’s issuance of an
order to show cause meant that the “hearing” that followed was
an evidentiary hearing, such that the court’s ruling thus did not
rest on a finding of ineligibility as a matter of law and instead
rested on an independent factual finding that defendant was a
major participant who acted with reckless indifference. As a
result, the People continue, we need not decide whether the trial
court erred in finding defendant ineligible for relief as a matter of
law, and should instead examine whether substantial evidence
supports the court’s factual finding of guilt. (§ 1172.6, subd.
(d)(3).) We are not persuaded by the People’s argument.
Although we reject defendant’s contention that a trial court



                                  5
should be deemed to have held an evidentiary hearing only if it
states as much on the record, the totality of the record makes it
unclear precisely what the trial court was doing: The court
certainly issued an order to show cause and subsequently held a
hearing, but the parties at that hearing devoted the bulk of their
time to arguing about defendant’s ineligibility as a matter of law
due to the jury’s special circumstance findings (including citing
the precedent dealing with this issue), and the trial court
“adopt[ed] the People’s arguments regarding the jury findings,”
which suggests the court’s ruling was based upon those findings
rather than upon its own independent finding.
       We accordingly turn to whether the trial court was correct
in summarily denying defendant’s petition.
       Before the trial court, the People argued that each of the
jury’s special circumstance findings—that is, (1) the finding that
defendant committed multiple murders, and (2) the finding that
defendant was a major participant in the robberies and acted
with reckless disregard—rendered defendant ineligible for relief
as a matter of law. On appeal, the People have conceded that it
was inappropriate to rely upon the multiple murder special
circumstance because that circumstance only required that
defendant act with the “intent to kill” for one of the two murders,
and the jury did not specify for which of the two murders she had
harbored the intent to kill. We accept this concession, and thus
ask only whether the major participant/reckless disregard finding
renders her ineligible for relief.
       Under Strong, supra, 13 Cal.5th 698, it does not.
       Section 1172.6 authorizes a defendant “convicted of felony
murder or murder under the natural and probable consequences
doctrine” to vacate her murder conviction if, as a threshold



                                 6
matter, she makes a “prima facie showing” of entitlement
to relief. (§ 1172.6, subds. (a) & (c).) This, in turn, requires a
showing that, among other things, she “could not presently be
convicted of murder” under the amendments to the murder
statutes that became effective on January 1, 2019. (Id., subd.
(a)(3).) These statutes, even as amended, still authorize a
murder conviction based on murder committed by someone else
in the course of a jointly committed felony as long as the
defendant “was a major participant in the underlying felony and
acted with reckless indifference to human life.” (§ 189, subd.
(e)(3).)
       In Strong, supra, 13 Cal.5th 698, our Supreme Court
confronted the same basic facts present in this case. There, as
here, the defendant’s jury found true the special circumstance
that she was a “major participant” who acted with “reckless
indifference” to human life. There, as here, the jury’s finding was
made prior to the issuance of People v. Banks (2015) 61 Cal.4th
788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark).
There, as here, the defendant was seeking relief under section
1172.6 and the trial court had summarily denied her that relief
on the ground that jury’s pre-Banks and pre-Clark finding was
binding. Strong held that this was wrong. Strong reasoned that
Banks and Clark “substantially clarified”—and narrowed—the
meaning of the terms “major participant” and “reckless
indifference.” (Strong, at p. 721.) As a result, Strong concluded,
“[f]indings issued by a jury before Banks and Clark” are not
preclusive and, more to the point, “do not preclude a defendant
from making out a prima facie case for relief.” (Id. at pp. 710,
716-717.) Strong went on to hold that it was inappropriate for
any court—trial or appellate—to evaluate whether substantial



                                 7
evidence supports the jury’s pre-Banks and pre-Clark finding if
that evidence is viewed through the narrowed Banks and Clark
prisms. (Id. at pp. 719-720.) In sum, Strong held that a pre-
Banks and pre-Clark special circumstance finding does not
warrant summary denial of a section 1172.6 petition; instead, the
matter must proceed to an evidentiary hearing. (Id. at p. 720.)
       Strong disposes of this appeal. Defendant’s special
circumstance finding was made prior to Banks and Clark, and
thus cannot provide the basis for the summary denial of her
petition. She is entitled to an evidentiary hearing. Because we
have concluded that she has not received such a hearing, we
remand for one.
                          DISPOSITION
       The order is reversed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                    ______________________, J.
                                    HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
CHAVEZ




                                8